Name: Commission Implementing Regulation (EU) 2019/439 of 15 February 2019 amending Implementing Regulation (EU) 2016/2070 as regards benchmark portfolios, reporting templates and reporting instructions to be applied in the Union for the reporting referred to in Article 78(2) of Directive 2013/36/EU of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: financial institutions and credit;  technology and technical regulations;  documentation;  marketing;  information technology and data processing;  free movement of capital;  trade policy
 Date Published: nan

 nan